EXHIBIT 10.6
 
PREFERRED STOCK PURCHASE AGREEMENT
 
THIS PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”), dated as the 23rd
day of February, 2013, is entered into by and between RUBICON FINANCIAL
INCORPORATED, a Nevada corporation, with headquarters located at 18872 MacArthur
Boulevard, First Floor, Irvine, California  92612 (the “Company”), and Kathleen
McPherson (the “Buyer”).
 
WITNESSETH:
 
WHEREAS, the Company and the Buyer is executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
afforded, inter alia, by Rule 506 under Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “1933 Act”), and Section 4(2)
of the 1933 Act; and
 
WHEREAS, the Buyer wishes to purchase, upon the terms and subject to the
conditions of this Agreement, $426,000.00 of Series B Convertible preferred
stock, $0.001 par value, of the Company (the “Preferred Stock”), which will be
convertible into shares of Common Stock, par value $0.001 per share, of the
Company (the “Common Stock”), upon the terms and subject to the conditions of
such Preferred Stock, and subject to acceptance of this Agreement by the
Company.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.           AGREEMENT TO PURCHASE; PURCHASE PRICE.
 
a.           Purchase.
 
(i) The Buyer hereby agrees to purchase from the Company $426,000.00 of the
Preferred Stock, having the terms and conditions and being in the form attached
hereto as Exhibit A.
 
(ii) Subject to the terms and conditions of this Agreement, the Buyer will
purchase the Preferred Stock at a Closing (the “Closing”) held on the Closing
Date (as defined below).
 
(iii) The purchase price to be paid by the Buyer shall be $1.00 per share of
Preferred Stock and shall be payable in United States Dollars.
 
(iv) The Preferred Stock shall not be available for conversion prior to twelve
(12) months from the Closing Date.
 
b.           Certain Definitions.  As used herein, each of the following terms
has the meaning set forth below, unless the context otherwise requires:
 
 
-1-

--------------------------------------------------------------------------------

 
 
(i)  
“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.

 
(ii)  
“Certificates” means the relevant Preferred Stock duly executed on behalf of the
Company and issued in the name of the respective Buyer.

 
(iii)  
“Closing Date” means the date of the Closing.

 
(iv)  
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Preferred Stock.

 
(v)  
“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

 
(vi)  
“Purchase Price” means the purchase price for the Preferred Stock.

 
(vii)  
“SEC Documents” shall mean, as of a particular date, any documents, forms or
materials the Company has filed with the SEC prior to the date of this
Agreement.

 
(viii)  
“Securities” means the Preferred Stock and the Common Stock issuable upon
conversion of the Preferred Stock.

 
(ix)  
“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares.

 
c.           Form of Payment; Delivery of Certificates.
 
(i) The Buyer shall pay the Purchase Price for the Preferred Stock by delivering
immediately available good funds in United States Dollars to the Company at the
Closing on the Closing Date, subject to the payment of fees and expenses as
provided in Section 12(a) and 12(b).
 
(ii) Upon payment by the Buyer to the Company of the Purchase Price, the Company
shall deliver the Certificate to the Buyer within thirty (30) business days.
 
d.           Method of Payment.  Payment to the Company of the Purchase Price
shall be made at the Closing by certified funds, or other form of payment
acceptable to the Company.
 
2.            BUYER’S REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION.
 
Buyer represents and warrants to, and covenants and agrees with, the Company as
follows:
 
a. Without limiting any Buyer’s right to sell the Common Stock pursuant to the
conversion of the Preferred Stock, the Buyer is purchasing the Preferred Stock
and will be acquiring the Shares for its own account for investment only and not
with a view towards the public sale or distribution thereof and not with a view
to or for sale in connection with any distribution thereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
b. The Buyer confirms that (i) (either alone, or with her advisor, if any) she
has carefully reviewed the risks of, and other considerations relating to,
investment in the Company and (either alone, or with her advisor, if any)
possesses the knowledge and experience in financial and business matters
generally, and in illiquid investments in particular, to be capable of
evaluating the merits and risks (including, without limitation, the economic and
tax risks) of an investment in the Company and of making an informed investment
decision; (ii) she has the financial means to make and pay for her subscription
and can bear the risk of loss of her entire investment; and (iii) she had
individual income in excess of U.S.$200,000, or joint income with her spouse in
excess of U.S.$300,000, in each of the calendar years 2011 and 2012 and
reasonably expects to have individual income in excess of U.S.$200,000, or joint
income in excess of U.S.$300,000, in the calendar year 2013, or has individual
net worth in excess of U.S.$1,000,000 (excluding the value of Buyer’s primary
residence and the related amount of indebtedness secured by the primary
residence up to its fair market value).
 
c. The Buyer understands that the Preferred Stock has not been and will not be
registered under the 1933 Act or under the securities or “blue sky” laws of any
state or any jurisdiction outside the United States and, therefore, cannot be
resold unless they are registered under the 1933 Act (and, in some cases, under
state securities or “blue sky” laws or the laws of other jurisdictions) or an
exemption from registration is available and that she will have no right to
require registration of the Preferred Stock.
 
d. All subsequent offers and sales of the Preferred Stock and the Shares by
Buyer shall be made pursuant to registration of the Shares under the 1933 Act or
pursuant to an exemption from registration.
 
e. Buyer understands that the Preferred Stock is being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Buyer to acquire the Preferred Stock.
 
f. The Buyer reviewed the SEC Documents and has conducted her own independent
analysis of the prospective operations and assets of the Company and investment
in the Securities.  The Buyer has relied solely upon the such independent
investigations made by the Buyer in making a decision to purchase the Securities
and has not received from the Company, officers thereof, or any other person or
entity acting on behalf of the Company any representations or warranties that
are inconsistent with the SEC Documents.
 
g. The Buyer understands that its investment in the Securities involves a high
degree of risk that the Buyer will lose all or part of its investment.
 
 
-3-

--------------------------------------------------------------------------------

 
 
h. The Buyer confirms that she has adequate means of providing for
contingencies; the Buyer has no need for liquidity in this investment; and the
Buyer can afford the loss of this entire investment.
 
i. The Buyer confirms that, except for the Preferred Stock in the form attached
hereto as Exhibit A, neither the Buyer or her advisors, if any, has been
furnished any offering materials or literature by the Company, its agents,
officers, or directors.
 
j. The Buyer confirms that she has the full right and power to perform pursuant
to this Agreement, or is executing this Agreement in a representative or
fiduciary capacity, that she has full power and authority to execute and deliver
this Agreement in such capacity and on behalf of the subscribing individual for
whom she is executing this Agreement, and such individual has full right and
power to perform pursuant to this Agreement.
 
k. The Buyer understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities.
 
3.           COMPANY REPRESENTATIONS, ETC.  The Company represents and warrants
to the Buyer that:
 
a. Concerning the Preferred Stock and the Shares.  There are no preemptive
rights of any stockholder of the Company to acquire the Preferred Stock or the
Shares.
 
b. Reporting Company Status. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted.  The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the business, operations
or condition (financial or otherwise) or results of operation of the Company and
its subsidiaries taken as a whole (a “Material Adverse Effect”).  The Company
has registered its Common Stock pursuant to Section 12g of the 1934 Act, and the
Common Stock is quoted for trading on the Pink Sheets.
 
c. Authorized Shares; Common. The authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock, par value $0.001 per share, of
which 15,089,023, which does not include 250,000 shares authorized but unissued,
were outstanding on November 13, 2012. All issued and outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid and
nonassessable.  The Company has sufficient authorized and unissued shares of
Common Stock as may be necessary to effect the issuance of the Shares.  The
Shares have been duly authorized and, when issued upon conversion of the
Preferred Stock will be duly and validly issued, fully paid and non-assessable
and will not subject the holder thereof to personal liability by reason of being
such holder.  At all times, the Issuer shall keep available Common Stock duly
authorized for issuance against the Preferred Stock.
 
d. Authorized Shares; Preferred. The authorized capital stock of the Company
currently consists of (i) 9,000,000 shares of blank check preferred stock, par
value $0.001 per share, of which no shares were outstanding, and (ii) 1,000,000
shares of Series A Preferred Stock, par value $0.001 par value per share, of
which 62,500 shares were issued and outstanding as of the date of this
Agreement. The Company has undertaken to file a certificate of designation for
the Preferred Stock within thirty (30) days of this Agreement, whereby the
Company will authorize 1,000,000 shares of Preferred Stock, par value $0.001 per
share. The Company has sufficient authorized and unissued shares of preferred
stock as may be necessary to effect the issuance of the Preferred Stock.
 
 
-4-

--------------------------------------------------------------------------------

 
 
e. Stock Purchase Agreement. This Agreement and the transactions contemplated
hereby, have been duly and validly authorized by the Company. This Agreement has
been duly executed and delivered by the Company.  Each of this Agreement and the
Preferred Stock, when executed and delivered by the Company, are and will be,
valid and binding agreements of the Company, enforceable in accordance with
their respective terms, subject as to enforceability to general principles of
equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally.
 
f. Non-contravention. The execution and delivery of this Agreement and Preferred
Stock by the Company, the issuance of the Securities, and the consummation by
the Company of the other transactions contemplated by this Agreement, and the
Preferred Stock do not and will not conflict with or result in a breach by the
Company of any of the terms or provisions of, or constitute a default under (i)
the articles of incorporation or by-laws of the Company, each as currently in
effect, (ii) any indenture, mortgage, deed of trust, or other material agreement
or instrument to which the Company is a party or by which it or any of its
properties or assets are bound, including any listing agreement for the Common
Stock, except as herein set forth, or (iii) to its knowledge, any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over the Company or any
of its properties or assets, except such conflict, breach or default which would
not have a Material Adverse Effect.
 
g. Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the issuance and sale of the Securities to the Buyer as contemplated
by this Agreement, except such authorizations, approvals and consents that have
been obtained.
 
h. SEC Filings. None of the Company’s SEC Documents contained, at the time it
was filed, any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
made therein in light of the circumstances under which they were made, not
misleading.
 
i. Full Disclosure. There is no fact known to the Company (other than general
economic conditions known to the public generally or as disclosed in the
Company’s SEC Documents) that has not been disclosed to the Buyer that (i) would
reasonably be expected to have a Material Adverse Effect, (ii) would reasonably
be expected to materially and adversely affect the ability of the Company to
perform its obligations pursuant to this Agreement or any of the agreements
contemplated hereby, or (iii) would reasonably be expected to materially and
adversely affect the value of the rights granted to the Buyer in this Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
j. Absence of Litigation. Except as set forth in the Company’s SEC Documents or
disclosed to the Buyer, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company, wherein
an unfavorable decision, ruling or finding would have a Material Adverse Effect
or which would adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, any of the
Transaction Agreements.
 
k. Absence of Events of Default. Except as set forth in Section 3(e) hereof, no
Event of Default (or its equivalent term), as defined in the respective
agreement to which the Company is a party, and no event which, with the giving
of notice or the passage of time or both, would become an Event of Default (or
its equivalent term) (as so defined in such agreement), has occurred and is
continuing, which would have a Material Adverse Effect.
 
l. No Default. The Company is not in default in the performance or observance of
any material obligation, agreement, covenant or condition contained in any
material indenture, mortgage, deed of trust or other material instrument or
agreement to which it is a party or by which it or its property is bound.
 
m. Dilution. The number of Shares issuable upon conversion of the Preferred
Stock may increase substantially in certain circumstances, including, but not
necessarily limited to, the circumstance wherein the market price of the Common
Stock declines prior to the conversion of the Preferred Stock.  The Company’s
executive officers and directors have studied and fully understand the nature of
the securities being sold hereby and recognize that they have a potential
dilutive effect and further that the conversion of the Preferred Stock and/or
sale of the Conversion Shares may have an adverse effect on the market price of
the Common Stock.  The board of directors of the Company has concluded, in its
good faith business judgment, that such issuance is in the best interests of the
Company.  The Company specifically acknowledges that its obligation to issue the
Shares upon conversion of the Preferred Stock is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company.
 
4.           CERTAIN COVENANTS AND ACKNOWLEDGMENTS.
 
a. Transfer Restrictions. The Buyer acknowledge that (1) the Preferred Stock has
not been and is not being registered under the provisions of the 1933 Act and
the Shares have not been and are not being registered under the 1933 Act, and
may not be transferred unless (A) subsequently registered thereunder or (B) the
Buyer shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Securities to be sold may be sold pursuant to an exemption from such
registration; (2) the Preferred Stock is not available for conversion prior to
twelve (12) months from the Closing Date; (3) any sale of the Securities made in
reliance on Rule 144 promulgated under the 1933 Act may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of such Securities under circumstances in which the
seller, or the person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (4) neither the Company nor any other person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder.
 
 
-6-

--------------------------------------------------------------------------------

 
 
b. Restrictive Legend. The Buyer acknowledge and agree that the Preferred Stock
certificates and other instruments representing any of the Securities shall bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):
 
THESE SECURITIES (THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR AN OPINION OF COUNSEL OR
OTHER EVIDENCE ACCEPTABLE TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED. IN ADDITION, THE SECURITIES SHALL NOT BE AVAILABLE FOR CONVERSION
PRIOR TO TWELVE (12) MONTHS FROM THE DATE HEREOF.
 
c. Filings. The Company undertakes and agrees to make all necessary filings in
connection with the sale of the Securities to the Buyer required under any
United States laws and regulations applicable to the Company, or by any domestic
securities exchange or trading market, and to provide a copy thereof to the
Buyer promptly after such filing.
 
d. Available Shares. The Company shall have at all times authorized and reserved
for issuance, free from preemptive rights, shares of Common Stock sufficient to
yield enough shares of Common Stock issuable at conversion as may be required to
satisfy the conversion rights of the Buyer pursuant to the terms and conditions
of the Preferred Stock which have been issued and not yet converted.  If at any
time, the Company does not have available an amount of authorized and non-issued
Shares necessary to satisfy full Conversion of the then outstanding amount of
the Preferred Stock, the Company shall call and hold a special meeting within 60
days of such occurrence, for the sole purpose of increasing the number of shares
authorized.  Management of the Company shall recommend to shareholders to vote
in favor of increasing the number of Common Stock authorized. Management shall
also vote all of its shares in favor of increasing the number of Common Stock
authorized.
 
5.           TRANSFER AGENT INSTRUCTIONS.
 
a. Promptly following the purchase by the Buyer of the Preferred Stock in
accordance with Section 1(c) hereof, the Company will irrevocably instruct its
transfer agent to issue Common Stock from time to time upon conversion of the
Preferred Stock in such amounts as specified from time to time by the Company to
the transfer agent, bearing the restrictive legend specified in Section 4(b) of
this Agreement prior to registration of the Shares under the 1933 Act,
registered in the name of the respective Buyer or its permitted assigns and in
such denominations to be specified by such Buyer in connection with each
conversion of the Preferred Stock.  The Company warrants that if the Buyer is
not in breach of the representations and warranties contained in this Agreement,
no instruction other than such instructions referred to in this Section 5 and
stop transfer instructions to give effect to Section 4(a) hereof prior to
registration and sale of the Shares under the 1933 Act will be given by the
Company to the transfer agent and that the Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and applicable law. Nothing in this Section shall
affect in any way the Buyer’ obligations and agreement to comply with all
applicable securities laws upon resale of the Securities.  If any Buyer provides
the Company with an opinion of counsel reasonably satisfactory to the Company
that registration of a resale by such Buyer of any of the Securities in
accordance with clause (1)(B) of Section 4(a) of this Agreement is not required
under the 1933 Act, the Company shall (except as provided in clause (2) of
Section 4(a) of this Agreement) permit the transfer of the Securities and, in
the case of the Converted Shares or the Warrant Shares, as the case may be,
promptly instruct the Company’s transfer agent to issue one or more certificates
for Common Stock without legend in such name and in such denominations as
specified by the Buyer.
 
 
-7-

--------------------------------------------------------------------------------

 
 
b. (i) The Company will permit the Buyer to exercise their rights to convert the
Preferred Stock by telecopying or delivering an executed and completed Notice of
Conversion to the Company and delivering, within five (5) business days
thereafter, the original Preferred Stock being converted to the Company by
express courier, with a copy to the transfer agent.
 
(ii) The term “Conversion Date” means, with respect to any conversion elected by
the holder of the Preferred Stock, the date specified in the Notice of
Conversion, provided the copy of the Notice of Conversion is given either via
mail or facsimile to or otherwise delivered to the Company in accordance with
the provisions hereof so that it is received by the Company on or before such
specified date.
 
(iii) The Company will transmit the certificates representing the Converted
Shares issuable upon conversion of any Preferred Stock (together, unless
otherwise instructed by the Buyer, with Preferred Stock not being so converted)
to the Buyer at the address specified in the Notice of Conversion (which may be
the Buyer’s address for notices as contemplated by Section 11 hereof or a
different address) via express courier, by electronic transfer or otherwise,
within five (5) business days if the address for delivery is in the United
States and within seven (7) business days if the address for delivery is outside
the United States (such fifth business day or seventh business day, as the case
may be, the “Delivery Date”) after (A) the business day on which the Company has
received both of the Notice of Conversion (by facsimile or other delivery) and
the original Preferred Stock being converted (and if the same are not delivered
to the Company on the same date, the date of delivery of the second of such
items) or (B) the date an interest payment on the Preferred Stock, which the
Company has elected to pay by the issuance of additional Preferred Stock, as
contemplated by the Preferred Stock, was due.
 
c. The Company will authorize its transfer agent to give information to a Buyer
or such Buyer’s representative relating to the transfer of the Company’s shares
of Common Stock to the Buyer, upon the request of the Buyer or any such
representative.  The Company will provide such Buyer with a copy of the
authorization so given to the transfer agent.
 
 
-8-

--------------------------------------------------------------------------------

 
 
6.           CLOSING DATE.
 
a. The Closing Date shall occur on the date which is the first business day
after each of the conditions contemplated by Sections 7 and 8 hereof shall have
either been satisfied or been waived by the party in whose favor such conditions
run.
 
b. The Closing of the purchase and issuance of Preferred Stock shall occur on
the Closing Date at the offices of the Company and shall take place no later
than 5:00 P.M., Pacific Standard time, on such day or such other time as is
mutually agreed upon by the Company and the Buyer.
 
7.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The Buyer understand that the Company’s obligation to sell the Preferred Stock
to the Buyer pursuant to this Agreement on the Closing Date is conditioned upon:
 
a.  The execution and delivery of this Agreement by the Buyer;
 
b. Delivery by the Buyer to the Company of good funds as payment in full of an
amount equal to the Purchase Price for the Preferred Stock in accordance with
this Agreement;
 
c. The accuracy on the Closing Date of the representations and warranties of the
Buyer contained in this Agreement, each as if made on such date, and the
performance by the Buyer on or before such date of all covenants and agreements
of the Buyer required to be performed on or before such date; and
 
d. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.
 
8.           CONDITIONS TO THE BUYER’ OBLIGATION TO PURCHASE.
 
The Company understands that the Buyer’ obligation to purchase the Preferred
Stock on the Closing Date is conditioned upon:
 
a. The execution and delivery of this Agreement by the Company;
 
b. The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date, and the performance by the Company on or before such
date of all covenants and agreements of the Company required to be performed on
or before such date; and
 
c. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.
 
 
-9-

--------------------------------------------------------------------------------

 
 
9.           GOVERNING LAW; MISCELLANEOUS.
 
a. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Nevada for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws.  Each of the parties consents to the jurisdiction of the federal courts
whose districts encompass any part of the County of Orange, California or the
state courts of the State of California sitting in the County of Orange in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens, to the bringing of any such proceeding in such
jurisdictions.  To the extent determined by such court, the Company shall
reimburse the Buyer for any reasonable legal fees and disbursements incurred by
the Buyer in enforcement of or protection of any of its rights under any of the
Transaction Agreements.
 
b. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
c. This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.
 
d. All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.
 
e. A facsimile transmission of this signed Agreement shall be legal and binding
on all parties hereto.
 
f. This Agreement may be signed in one or more counterparts, each of which shall
be deemed an original.
 
g. The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.
 
h. If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.
 
i. This Agreement may be amended only by the written consent of a majority in
interest of the holders of the Preferred Stock and an instrument in writing
signed by the Company.
 
j. This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.
 
10.           NOTICES. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of
 
 
-10-

--------------------------------------------------------------------------------

 
 
(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,
 
(b) the seventh business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or
 
(c) the third business day after mailing by next-day express courier, with
delivery costs and fees prepaid,
 
in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days advance written notice similarly given to each of the other
parties hereto):
 
COMPANY:
Rubicon Financial Incorporated

 
18872 MacArthur Boulevard, First Floor

 
Irvine, California  92612

 
Telephone No.:  ______________

 
Telecopier No.:  ______________

 
 
with copies to:

 
 
DeMint Law, PLLC

 
3753 Howard Hughes Pkwy., Suite 200-314

 
Las Vegas, Nevada  89169

 
Telecopier No.:  (702) 442-7995

 
BUYER:                                At the address set forth on the signature
page of this Agreement.
 
11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  The Company’s and the Buyer’
representations and warranties herein shall survive for a period of twelve (12)
months after the execution and delivery of this Agreement and shall inure to the
benefit of the Buyer and the Company and their respective successors and
assigns.
 


 


 
[SIGNATURE PAGE TO FOLLOW]
 
 
-11-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer and the
Company as of the date set forth above.
 


 
COMPANY:
 
RUBICON FINANCIAL INCORPORATED
 
By: /s/ Joseph Mangiapane,
Jr.                                                     
       Joseph Mangiapane, Jr., CEO/President




 
BUYER:
 
/s/ Kathleen
McPherson                                                                                                                                
Kathleen McPherson


Address: 3415 Bangor
Place                                                          
                 San Diego,
CA  92106                                                    
Telephone: 949-678-1024                                                         
      
Facsimile: N/A
   

 
 
-12-

--------------------------------------------------------------------------------

 
 
Exhibit A - FORM OF PREFERRED STOCK
 
CERTIFICATE OF DESIGNATION
of
SERIES B CONVERTIBLE PREFERRED STOCK
of
RUBICON FINANCIAL INCORPORATED


Establishing the


Voting Powers, Designations, Preferences, Limitations,
Restrictions, and Relative Rights of
 

--------------------------------------------------------------------------------

Pursuant to NRS 78.195 of the
Laws of the State of Nevada

--------------------------------------------------------------------------------

 
Rubicon Financial Incorporated, a corporation organized and existing under the
laws of the State of Nevada (hereinafter called the “Company”), hereby certifies
that the following resolution was adopted by the board of directors of the
Company as required by NRS 78.195 at a meeting duly called and held on February
23, 2013;
 
                RESOLVED, that pursuant to the authority granted to and vested
in the board of directors of the Corporation (the “Board”) in accordance with
the provisions of the articles of incorporation of the Company, as currently in
effect, the Board hereby authorizes a new series of Preferred Stock, par value
$0.001 per share (the “Preferred Stock”), of the Company and hereby states the
designation and number of shares, and fixes the relative rights, preferences,
and limitations thereof as follows:
 
Series B Convertible Preferred Stock:
 
The number of shares constituting the Series B Convertible Preferred Stock shall
be 1,000,000. Such number of shares may be increased or decreased by resolution
of the Board; provided, that no decrease shall reduce the number of shares of
Series B Convertible Preferred Stock to a number less than the number of shares
then outstanding plus the number of shares reserved for issuance upon the
exercise of outstanding options, rights or warrants or upon the conversion of
any outstanding securities issued by the Company convertible into Series B
Convertible Preferred Stock.
 
Section 1.                      DESIGNATION.  The Shares are designated as the
Company’s Series B Convertible Preferred Stock (the “Shares”).


Section 2.                      DIVIDEND PROVISIONS. The holders of the Shares
will not be entitled to dividends.


Section 3.                      REDEMPTION.


(a)           The Company shall be required to utilize certain amounts of funds
it receives from equity or debt financing after the date of issuance of shares
of Preferred Stock to redeem the shares in accordance with the following: (i)
the Company shall utilize 100% of funds received from the issuance and sale of
shares of Series A preferred stock to redeem the shares of Preferred Stock; (ii)
the Company will not be required to redeem any shares of Preferred stock for
financings up to $500,000 in the aggregate; (iii) the Company shall utilize a
minimum of 10% of the funds received to redeem the shares of Preferred Stock
from financings from $500,001 up to $1,000,000 in the aggregate; and (iv) the
Company shall utilize a minimum of 25% of the funds received to redeem the
shares of Preferred Stock for financings in excess of $1,000,001 in the
aggregate. The Company may choose to redeem the shares of Preferred Stock from
time to time after the date of issuance (each a “Redemption Date”), in whole or
in part, by paying in cash in exchange for the shares of Preferred Stock to be
redeemed a sum equal to $1.00 per Share of Preferred Stock (as adjusted for any
stock dividends, combinations or splits with respect to such shares) plus all
declared or accumulated but unpaid dividends on such shares (the "Redemption
Price"). Any redemption effected pursuant to this subsection (3)(a) shall be
made on a pro rata basis among the holders of the Preferred Stock in proportion
to the number of shares of Preferred Stock then held by them. Notwithstanding
anything set forth above, the Board may redeem any outstanding Shares of
Preferred Stock from time to time in its sole discretion in accordance with this
Section 3.
 
 
A-1

--------------------------------------------------------------------------------

 
 
(b)           Subject to the rights of series of preferred stock which may from
time to time come into existence, at least two (2) but no more than thirty (30)
days prior to each Redemption Date, written notice shall be mailed, first class
postage prepaid, to each holder of record (at the close of business on the
business day next preceding the day on which notice is given) of the Preferred
Stock to be redeemed, at the address last shown on the records of this
corporation for such holder, notifying such holder of the redemption to be
effected, specifying the number of shares to be redeemed from such holder, the
Redemption Date, the Redemption Price, the place at which payment may be
obtained and calling upon such holder to surrender to this corporation, in the
manner and at the place designated, his, her or its certificate or certificates
representing the shares to be redeemed (the "Redemption Notice"). Except as
provided in subsection (3)(c) on or after the Redemption Date, each holder of
Preferred Stock to be redeemed shall surrender to the Company the certificate or
certificates representing such shares, in the manner and at the place designated
in the Redemption Notice, and thereupon the Redemption Price of such shares
shall be payable to the order of the person whose name appears on such
certificate or certificates as the owner thereof and each surrendered
certificate shall be cancelled. In the event less than all the shares
represented by any such certificate are redeemed, a new certificate shall be
issued representing the unredeemed shares.


(c)           From and after the Redemption Date, unless there shall have been a
default in payment of the Redemption Price, all rights of the holders of Shares
of Preferred Stock designated for redemption in the Redemption Notice as holders
of Preferred Stock (except the right to receive the Redemption Price without
interest upon surrender of their certificate or certificates) shall cease with
respect to such shares, and such shares shall not thereafter be transferred on
the books of this corporation or be deemed to be outstanding for any purpose
whatsoever. Subject to the rights of series of preferred stock which may from
time to time come into existence, if the funds of the corporation legally
available for redemption of shares of Preferred Stock on any Redemption Date are
insufficient to redeem the total number of shares of Preferred Stock to be
redeemed on such date, those funds which are legally available will be used to
redeem the maximum possible number of such shares ratably among the holders of
such shares to be redeemed based upon their holdings of Preferred Stock. The
shares of Preferred Stock not redeemed shall remain outstanding and entitled to
all the rights and preferences provided herein. Subject to the rights of series
of preferred stock which may from time to time come into existence, at any time
thereafter when additional funds of the corporation are legally available for
the redemption of shares of Preferred Stock, such funds will immediately be used
to redeem the balance of the shares which the corporation has become obliged to
redeem on any Redemption Date but which it has not redeemed.
 
Section 4.                      CONVERSION. Following the expiration of twelve
months from the date of issuance, the holders of the Shares shall have
conversion rights as follows (the “Conversion Rights”):


(a)           Right to Convert. Each Share shall be convertible into shares of
the Company’s Common Stock at a price per share of $0.20 (the “Conversion
Price”) (i.e. every 1 Share converts to 5 shares of Common Stock), at the option
of the holder thereof, at any time following the date of issuance of such Share
and on or prior to the fifth (5th) day prior to the Redemption Date, if any, as
may have been fixed in any Redemption Notice with respect to the Shares, at the
office of this Company or any transfer agent for such stock.


(b)           Mechanics of Conversion. Before any holder of Shares shall be
entitled to convert the same into shares of Common Stock, he shall surrender the
certificate or certificates therefor, duly endorsed, at the office of this
Company or of any transfer agent for the Shares, and shall give written notice
to this Company at its principal corporate office, of the election to convert
the same and shall state therein the name or names in which the certificate or
certificates for shares of Common Stock are to be issued. This Company shall, as
soon as practicable thereafter, issue and deliver at such office to such holder
of Shares, or to the nominee or nominees of such holder, a certificate or
certificates for the number of shares of Common Stock to which such holder shall
be entitled as aforesaid. Such conversion shall be deemed to have been made
immediately prior to the close of business on the date of such surrender of the
shares of Shares to be converted, and the person or persons entitled to receive
the shares of Common Stock issuable upon such conversion shall be treated for
all purposes as the record holder or holders of such shares of Common Stock as
of such date.
 
 
A-2

--------------------------------------------------------------------------------

 


(c)           No Impairment. This Company will not, by amendment of its
Certificate of incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by this
Company, but will at all times in good faith assist in the carrying out of all
the provisions of this section and in the taking of all such action as may be
necessary or appropriate in order to protect the Conversion Rights of the
holders of the Shares against impairment.


(d)           Reservation of Stock Issuable Upon Conversion. This Company shall
at all times reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
the shares of the Shares, such number of its shares of Common Stock as shall
from time to time be sufficient to effect the conversion of all outstanding
shares of the Shares; and if at any time the number of authorized but unissued
shares of Common Stock shall not be sufficient to effect the conversion of all
then outstanding shares of the Shares, in addition to such other remedies as
shall be available to the holder of such Shares, this Company will take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purposes, including, without limitation, engaging
in best efforts to obtain the requisite shareholder approval of any necessary
amendment to the Company’s Certificate of incorporation.


(e)           Notice. Any notice required by the provisions of this section to
be given to the holders of Shares shall be deemed given if deposited in the
United States mail, postage prepaid, and addressed to each holder of record at
his address appearing on the books of this Company.


Section 5.                      LIQUIDATION PREFERENCE.


(a)           In the event of any liquidation, dissolution or winding up of the
Company, either voluntary or involuntary, subject to the rights of series of
preferred stock that may from time to time come into existence, the holders of
Shares shall be entitled to receive, prior and in preference to any distribution
of any of the assets of this Company to the holders of Common Stock by reason of
their ownership thereof, an amount per share equal to the sum of (i) $1.00 for
each outstanding Share and (ii) an amount equal to 12% of such amount for each
12 months that has passed since the date of issuance of any Shares plus any
accrued or declared but unpaid dividends on such Share (such amount (of declared
but unpaid dividends) being referred to herein as the “Premium”). If upon the
occurrence of such event, the assets and funds thus distributed among the
holders of the Shares shall be insufficient to permit the payment to such
holders of the full aforesaid preferential amounts, then, subject to the rights
of series of preferred stock that may from time to time come into existence, the
entire assets and funds of the Company legally available for distribution shall
be distributed ratably among the holders of the Shares in proportion to the
preferential amount each such holder is otherwise entitled to receive.


(b)           Upon the completion of the distribution required by subparagraph
(a) above and any other distribution that may be required with respect to series
of preferred stock that may from time to time come into existence, the remaining
assets of the Company available for distribution to stockholders shall be
distributed among the holders of Shares and Common Stock pro rata based on the
number of shares of Common Stock held by each (assuming conversion of all such
Shares).


(i)                For purposes of this provision, a liquidation, dissolution or
winding up of this Company shall be deemed to be occasioned by, or to include,
(A) the acquisition of the Company by another entity by means of any transaction
or series of related transactions (including, without limitation, any
reorganization, merger or consolidation but, excluding any merger effected
exclusively for the purpose of changing the domicile of the Company); or (B) a
sale of all or substantially all of the assets of the Company; unless the
Company’s shareholders of record as constituted immediately prior to such
acquisition or sale will, immediately after such acquisition or sale (by virtue
of securities issued as consideration for the Company’s acquisition or sale or
otherwise) hold at least 50% of the voting power of the surviving or acquiring
entity.
 
 
A-3

--------------------------------------------------------------------------------

 
 
(ii)           In any of such events, if the consideration received by the
Company is other than cash, its value will be deemed its fair market value. Any
securities shall be valued as follows:
 
(A)           Securities not subject to investment letter or other similar
restrictions on free marketability (covered by (B) below):
 
(1)           If traded on a securities exchange (NASDAQ, AMEX, NYSE, etc.), the
value shall be deemed to be the average of the closing prices of the securities
on such exchange over the thirty-day period ending three (3) days prior to the
closing;


(2)           If traded on a quotation system, such as the Over-the-Counter
Bulletin Board or Pink Sheets, the value shall be deemed to be the average of
the closing bid or sale prices (whichever is applicable) over the thirty-day
period ending three (3) days prior to the closing; and


(3)           If there is no active public market, the value shall be the fair
market value thereof, as mutually determined by the Company and the holders of
at least a majority of the voting power of all then outstanding shares of
Preferred Stock.


(B)           The method of valuation of securities subject to investment letter
or other restrictions on free marketability (other than restrictions arising
solely by virtue of a shareholder’s status as an affiliate or former affiliate)
shall be to make an appropriate discount from the market value determined as
above in (A) (1), (2) or (3) to reflect the approximate fair market value
thereof, as mutually determined by the Company and the holders of at least a
majority of the voting power of all then outstanding shares of such Preferred
Stock.


(iii)           In the event the requirements of this provision are not complied
with, this Company shall forthwith either:
 
(A)           cause such closing to be postponed until such time as the
requirements of this provision have been complied with; or


(B)           cancel such transaction, in which event the rights, preferences
and privileges of the holders of the Shares shall revert to and be the same as
such rights, preferences and privileges existing immediately prior to the date
of the first notice referred to in subsection 3(c)(iv) hereof.


(iv)           The Company shall give each holder of record of Shares written
notice of such impending transaction not later than ten (10) days prior to the
shareholders’ meeting called to approve such transaction, or ten (10) days prior
to the closing of such transaction, whichever is earlier, and shall also notify
such holders in writing of the final approval of such transaction. The first of
such notices shall describe the material terms and conditions of the impending
transaction and the provisions of this Section 3, and the Company shall
thereafter give such holders prompt notice of any material changes. The
transaction shall in no event take place sooner than twenty (20) days after the
Company has given the first notice provided for herein or sooner than ten (10)
days after the Company has given notice of any material changes provided for
herein; provided, however, that such periods may be shortened upon the written
consent of the holders of Shares that are entitled to such notice rights or
similar notice rights and that represent at least a majority of the voting power
of all then outstanding shares of such Shares.
 
 
A-4

--------------------------------------------------------------------------------

 


Section 6.                      VOTING RIGHTS. Holders of the Shares shall be
entitled to cast ten (10) votes for each Share held on all matters presented to
the stockholders of the Corporation for stockholder vote which shall vote along
with holders of the Corporation’s Common Stock on such matters.


Section 7.                      PROTECTIVE PROVISIONS. So long as any Shares are
outstanding, this Company shall not without first obtaining the approval (by
vote or written consent, as provided by law) of the holders of Shares which is
entitled, other than solely by law, to vote with respect to the matter, and
which Shares represents at least a majority of the voting power of the then
outstanding Shares:


(a)           sell, convey, or otherwise dispose of or encumber all or
substantially all of its property or business or merge into or consolidate with
any other corporation (other than a wholly-owned subsidiary corporation) or
effect any transaction or series of related transactions in which more than
fifty percent (50%) of the voting power of the Company is disposed of;


(b)           alter or change the rights, preferences or privileges of the
Shares so as to affect adversely the Shares;


(c)           increase or decrease (other than by redemption or conversion) the
total number of authorized shares of preferred stock;


(d)           authorize or issue, or obligate itself to issue, any other equity
security, including any other security convertible into or exercisable for any
equity security (i) having a preference over, or being on a parity with, the
Shares with respect to dividends or upon liquidation, or (ii) having rights
similar to any of the rights of the Preferred Stock;


(e) issue any cash dividend to the holders of its Common Stock, without the full
prior redemption of all outstanding Shares of Preferred stock; or


(f)  amend the Company’s Articles of Incorporation or bylaws.


In WITNESS WHEREOF, the undersigned hereby declares and certifies that this
Certificate of Designation is executed on behalf of the Company as of this 23rd
day of February, 2013.






Company:
Rubicon Financial Incorporated




By: _________________________
      Joseph Mangiapane, Jr., CEO




 
A-5

--------------------------------------------------------------------------------

 